DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of November 30, 2021, to the non-final action mailed August 30, 2021, has been entered. Claims 1, 7, 9, and 19 have been amended, claims 16 and 17 have been cancelled, and claims 21-22 have been newly added.  Claims 1-15 and 18-22 are pending and under instant consideration.
Withdrawn Claim Rejections - 35 USC § 102
	Claims 1-8 and 19-20 were rejected in the previous Office action mailed August 30, 2021, under 35 U.S.C. 102(a)(2) as being anticipated by Mizell (Pub. No.: US 2009/0152294; Pub. Date: Jun. 18, 2009).  Applicant has amended base claim 1 to include elements of prior claims 7, 16, and 17.  Claims 16 and 17 were not previously rejected utilizing this reference as it does not disclose all the limitations.  Accordingly, the rejection is hereby withdrawn.  The claims are, however, subjection to new grounds of rejection as set forth below.
	Claims 1, 2, 7-9, 11, and 20 were rejected in the previous Office action mailed August 30, 20211, under 35 U.S.C. 102(a)(2) as being anticipated by Look et al. (Pub. No.: US 2002/0041788; Pub. No.: Apr. 11, 2002).  Applicant has amended base claim 1 to include elements of prior claims 7, 16, and 17.  Claims 16 and 17 were not previously rejected utilizing this reference as it does not disclose all the limitations.  Accordingly, the 

	Claims 1, 9, and 20 were rejected in the previous Office action mailed August 30, 20211, under 35 U.S.C. 102(a)(2) as being anticipated by Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016).  Applicant has amended base claim 1 to include elements of prior claims 7, 16, and 17.  Claims 7, 16, and 17 were not previously rejected utilizing this reference as it does not disclose all the limitations.  Accordingly, the rejection is hereby withdrawn.  The claims are, however, subjection to new grounds of rejection as set forth below.
Withdrawn Claim Rejections - 35 USC § 103

	Claim 10 was rejected in the previous Office action mailed August 30, 2021 under 35 U.S.C. 103 as being unpatentable over Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) applied to claim 1 and 9 above, and further in view of Lasala et al. (Pub. No.: US 2002/0197228; Pub. Date: Dec. 26, 2002).  Applicant has amended base claim 1 to include elements of prior claims 7, 16, and 17.  Claims 7, 16, and 17 were not previously rejected utilizing this references as it does not disclose all the limitations.  Accordingly, the rejection is hereby withdrawn.  The claims are, however, subjection to new grounds of rejection as set forth below.

	Claims 13-15 were rejected in the previous Office action mailed August 30, 2021 under 35 U.S.C. 103 as being unpatentable over Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) applied to claim 1 and 20 above, and further in 

	Claims 16-18 were rejected in the previous Office action mailed August 30, 2021 under 35 U.S.C. 103 as being unpatentable over Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) applied to claims 1 and 20 above, and further in view of Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003).   Applicant has amended base claim 1 to include elements of prior claims 7, 16, and 17.  Claims 7, 16, and 17 were not previously rejected utilizing this references.  Accordingly, the rejection is hereby withdrawn.  The claims are, however, subjection to new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

`Claims 18, 9, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends from claim 17, but claim 17 has been cancelled.  Claim 9 depends from claim 21 and both 9 and 21 recite the identical limitation wherein a volume ratio of the first portion to the second portion is from 1:10 to 2:1.  Accordingly, claim 9 fails to further limit the subject matter of claim 21.   Claim 10 is included in this rejection as it depends from rejected claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Claim Rejections - 35 USC § 103
Applicant’s amendments necessitates the new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mizell (Pub. No.: US 2009/0152294; Pub. Date: Jun. 18, 2009), Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003), and Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016).

Regarding claims 1-2, 18,  and 20-22, Mizell discloses a personal care product such as a lip colorant and lip gloss [0010] dispensed from a dual dispensing container that dispense two products from separate reservoirs in predetermined portions [0009], wherein the second portion surrounds the  perimeter of the first portion, wherein the maximum perimeter of the first portion is the perimeter defined around the largest cross-sectional area of the first portion, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as a planar contact surface of the discrete dispensed product (Fig. 2), and wherein the product would have a hemispherical shape (Fig. 2).  But Mizell does not disclose the presence of a vitamin or the pH of the portions.

	However, in the same field of endeavor of dual components skin care products dispersed from a dispenser (abstract) Scott discloses wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract).

	Additionally, in the same field of endeavor of dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract), Harkozaki discloses wherein one product is an aqueous carrier component and the other component is a nicotinamide (also known as niacinamide) riboside component (abstract).  

Regarding claims 3-6, MIzell discloses wherein the outer portion diameter is 19mm  an inner portion along the Y axis of 17.12 mm, the diameter of the inner portion is 10.46mm ([0030] and Fig. 2).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

	Regarding claim 7, Mizell discloses wherein the first portion has a  spheroid shape (Fig. 2, point 12).

	Regarding claim 8, Mizell discloses wherein the discrete dispensed product comprises a dispensed product centroid on a planar contact surface of the discrete dispensed product and a dispensed product center axis, wherein the dispensed product center axis extends through the dispensed product centroid and is orthogonal to said planar contact surface of the discrete dispensed product; (ii) the first portion comprises a first portion centroid on a largest cross-sectional area of the first portion and a first portion 

	Regarding claim 19, Mizell discloses wherein the second portion that surrounds the first portion is a partially transparent substance of a lip gloss and the first portion in the center is the opaque lip colorant [0010].

Regarding claims 21, 9, and 22, Mizell discloses a personal care product such as a lip colorant and lip gloss [0010] dispensed from a dual dispensing container that dispense two products from separate reservoirs in predetermined portions [0009], wherein the second portion surrounds the  perimeter of the first portion, wherein the maximum perimeter of the first portion is the perimeter defined around the largest cross-sectional area of the first portion, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as a planar contact surface of the discrete dispensed product (Fig. 2), and wherein the product would have a hemispherical shape (Fig. 2).  But Mizell does not disclose the presence of a vitamin, the pH of the portions, or the volume ratio of the first portion to the second portion.



	Additionally, in the same field of endeavor of dual components skin care products dispersed from a dispenser (abstract) Scott discloses wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Mizell et al., Harkozaki and Scott et al. for the second component comprising a vitamin to have a pH of 6.5 to 8 (column 7 lines 10-44) and the first component to have a pH of 1 to about 5.5 (abstract).as disclosed by Scott in a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) as disclosed by Mizell and Harkozaki as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the specific different pH ranges in order to stabilize the active agents and prevent the agent reacting in the dispenser thus lowering the dosage applied to the skin (Scott column 3 lines 40-50).  One of ordinary skill in the art would have been 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claims 1, 2, 7-9, 11, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Look et al. (Pub. No.: US 2002/0041788; Pub. No.: Apr. 11, 2002), Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003), and Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016).

	Regarding claims 1-2, 7, 8, 9, and 20-22, Look discloses a dual component personal care product dispensed from a container dual dispensing container that 

	However, in the same field of endeavor of dual components skin care products dispersed from a dispenser (abstract) Scott discloses wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract).

	Additionally, in the same field of endeavor of dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract), Harkozaki discloses wherein one product is an aqueous carrier component and the other component is a nicotinamide (also known as niacinamide) riboside component (abstract).  

	Regarding claims 11, Look discloses wherein the mass ratio of the first portion to the second portion are about 1:1 (Table 1).

prima facie obvious to one of ordinary skill in the art at the time of filing to combine Look et al., Harkozaki and Scott et al. for the second component comprising a vitamin to have a pH of 6.5 to 8 (column 7 lines 10-44) and the first component to have a pH of 1 to about 5.5 (abstract).as disclosed by Scott in a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) as disclosed by Look and Harkozaki as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the specific different pH ranges in order to stabilize the active agents and prevent the agent reacting in the dispenser thus lowering the dosage applied to the skin (Scott column 3 lines 40-50).  One of ordinary skill in the art would have been motivated to include the active as  the vitamin nicotinamide to reduce visible signs of aging and skin damage (Harkozaki [0002]-[0004]).   One who would have practiced this invention would have had reasonable expectation of success because Look and Harkozaki had already disclosed a dual component skin care product dispensed from a dual dispensing container that dispense two products (abstract) while Scott provided guidance with respect to the portion comprising a vitamin having a pH of 6.5 to 8 (column 7 lines 10-44) and the first component having a pH of 1 to about 5.5 (abstract) and Harkozaki provided guidance with respect the product containing a vitamin.  It would have only required routine experimentation to modify the pH so that the portion comprising a vitamin having a pH of 6.5 to 8 (column 7 lines 10-44) and the first component having a pH of 1 to about 5.5 (abstract) and have the product to include a vitamin as required by the instantly claimed invention.
prima facie obvious to one of ordinary skill at the time of filing.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mizell (Pub. No.: US 2009/0152294; Pub. Date: Jun. 18, 2009), Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003), and Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) applied to claim 21 above, and further in view of Lasala et al. (Pub. No.: US 2002/0197228; Pub. Date: Dec. 26, 2002).
	Regarding claim 10, the combination of Mizell, Scott et al., and Harkozaki et al.  disclose a personal care product such as a lip colorant and lip gloss [0010] dispensed from a dual dispensing container that dispense two products from separate reservoirs in predetermined portions [0009], wherein the second portion surrounds the  perimeter of the first portion, wherein the maximum perimeter of the first portion is the perimeter defined around the largest cross-sectional area of the first portion, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as a planar contact surface of the discrete dispensed product (Fig. 2), and wherein the product would have a hemispherical shape (Fig. 2) wherein one product is an aqueous carrier component and the other component is a nicotinamide (also known as niacinamide) riboside component (abstract), wherein the carrier also comprises a thickening agent [0052], and wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract) as fully set forth above.   But the combination does not disclose the volume of each dispensed claim product.

	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Mizell, Scott et al., Harkozaki and Lasala to include a specific volume of dispensed product from 0.75 ml to 1.25 ml as disclosed by Lasala in a dual component skin care product dispensed from a dual dispensing container that dispense two products 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mizell (Pub. No.: US 2009/0152294; Pub. Date: Jun. 18, 2009), Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003), and Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) applied to claim 1-8 and 18-20 above, and further in view of Bissett et al. (Pub. No.: US 2004/0175347; Pub. Date: Sep. 9, 2004).
	Regarding claims 13-15, the combination of Mizell, Scott et al., and Harkozaki et al.  disclose a personal care product such as a lip colorant and lip gloss [0010] dispensed 

	However, in the same endeavor of components to be used in dual dispensing containers ([0047] and [0049]) Bissett discloses wherein the composition comprises crosslinked polyacrylate polymers ([0189] and [0190]) in amount from 0.1 to 5 wt% [0184]. 

As the combination of references disclose a dual dispensing product with an amount of crosslinking structuring agent that is found within Applicant’s own specification as filed (instant specification para [0049], it would be expected that the combination would read on the instantly claimed crossover stress, until and unless Applicant can provide evidence to the contrary.   The office does not have the facilities and resources to provide  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
  
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Mizell,  Scott et al., Harkozaki et al., and Bissett et al. to include a specific agent of crosslinked polyacrylate polymers ([0189] and [0190]) in amount from 0.1 to 5 wt% [0184] as disclosed by Bissett in a dual component skin care product 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mizell (Pub. No.: US 2009/0152294; Pub. Date: Jun. 18, 2009), Scott et al. (Patent No.: US 6,585,984; Date of Patent: Jul 1, 2003), and Harkozaki et al. (Pub. No: Pub. No.:  US 2016/0374919; Pub. Date: Dec. 29, 2016) applied to claim 1-8 and 18-


	Regarding claims 11 and 12, the combination of Mizell, Scott et al., and Harkozaki et al.  disclose a personal care product such as a lip colorant and lip gloss [0010] dispensed from a dual dispensing container that dispense two products from separate reservoirs in predetermined portions [0009], wherein the second portion surrounds the  perimeter of the first portion, wherein the maximum perimeter of the first portion is the perimeter defined around the largest cross-sectional area of the first portion, wherein said largest cross-sectional area is either in a plane parallel to or in the same plane as a planar contact surface of the discrete dispensed product (Fig. 2), and wherein the product would have a hemispherical shape (Fig. 2) wherein one product is an aqueous carrier component and the other component is a nicotinamide (also known as niacinamide) riboside component (abstract), wherein the carrier also comprises a thickening agent [0052], and wherein the second component comprising a vitamin has a pH of 6.5 to 8 (column 7 lines 10-44) and wherein the first component has a pH of 1 to about 5.5 (abstract) as fully set forth above.  But the combination does not disclose the presence of the instantly claimed weigh of each component
	However, in the same endeavor of components to be used in dual dispensing containers (according to Harkozaki [0047] and [0049]) Bissett discloses wherein the weight % of the dispersed aqueous phase is preferably 50 to 85% ([0075] and [0012]).

	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Mizell, Scott et al., and Harkozaki et al., Bissett et al. and Lasala et 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response & Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	Claims 1-15 and 19-20 remain provisionally rejected  and claims 20-21 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17126399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites a dispenser that dispenses the instantly claimed discrete dispensed product, wherein the product has a first and second component, wherein one component at least partially surrounds the other component, wherein one component is at least partially transparent, wherein each product has overlapping crossover stress, each has a structuring agent, and the pH ranges, the presence of vitamins as actives, and for personal use of each Application claims overlaps or are identical.    

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	Claims 1-15 and 19-20 remain provisionally rejected  and claims 21-22 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 8-20 of copending Application No. 17126321 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites a discrete dispensed product, wherein the product has a first and second component, wherein one component at least partially surrounds the other component, wherein one component is at least partially transparent, wherein each product has overlapping crossover stress, each has a structuring agent, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments:
	Applicants traverse the non-statutory double patenting rejection arguing  upon finding patentable subject matter Applicant will considered, filing a terminal disclaimer if necessary.

	Applicants’ argument have been fully considered, but not found persuasive.   In the interest of compact prosecution all rejections are made at the earliest possible point in patent prosecution.  Accordingly, the rejections are maintained for reason of record and foregoing discussion.
Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.